UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1013



DARRYL ALLMOND,

                                              Plaintiff - Appellant,

          versus


FORT BELVOIR; KENNEDY SHELTER; JUANI DIAS,
D.F.S.; MAURICE I. JONES, D.S.S. Comm.; ANDERA
ATTILI; JOHN AND JANE DOES; LARENCE EDLER; P.
MITCHELL; NEW HOPE HOUSING,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1703-A)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Allmond seeks to appeal the district court’s order

denying relief on his complaint.       We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal against Fort Belvoir on the

reasoning of the district court.       See Allmond v. Fort Belvoir, No.

CA-02-1703-A (E.D. Va. filed Dec. 16, 2002 & entered Dec. 17,

2002).   We dismiss the remainder of the appeal as interlocutory

under Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).         We dispense with oral argument

becuase the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2